DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 depends from claims 1 and 6 and recites:
8.  The filter element according to claim 6, wherein
the at least one seal support device further comprises
at least one seal-facing support surface facing the at least one seal, and wherein the at least one rearward support surface extends parallel to the at least one seal-facing support surface of the at least one seal support device.  Emphasis added.
 
The highlighted language fails to further limit the scope of claim 1 because claim 1 indicates that the filter element comprises “at least one seal-facing support surface facing the at least one seal.”
For the purpose of examination, claim 8 is interpreted to read:
8.  The filter element according to claim 6, wherein


 
Claim 9 is rejected for reasons similar to claim 8.  Claim 9 is therefore interpreted to read:
9.  The filter element according to claim 6, wherein



wherein the at least one forward support surface and the at least one rearward support surface are positioned relative to each other at a slant at an angle of between approximately 10° and approximately 30°.  Amendments included.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3–14 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Finn, US 2016/0230716 (“Finn”) or alternatively under 35 U.S.C. 103 as being unpatentable over Finn in view of Ota et al., US 2004/0020177 (“Ota”).


Regarding claim 1, Finn teaches the limitations of the claim:
“A filter element of a filter for a fluid (filter element, fig. 3, pt. 20, [0017]), the filter element configured to be installed in a filter housing (filter housing, fig. 5, pt. 18, [0024])  in an installation direction (the direction running perpendicular to longitudinal direction, fig. 5, pt. D, [0021]) extending parallel or coaxial to an installation axis (the installation axis is the axis that runs perpendicular to longitudinal direction D); the filter element comprising:
an element axis that is perpendicular or transverse to the installation axis (the axis of filter element 20 that runs in the same direction as longitudinal direction D); 
a radial outer circumferential side radially arranged relative to the element axis (the circumference formed at the outlet edges, fig. 3, pt. 68, [0025]); 
at least one filter bellows comprising at least one filter medium (filter media, fig. 3, pt. 64, [0023]), wherein the at least one filter bellows comprises a first flow side (inlet end, fig. 3, pt. 60, [0022]) and a second flow side for fluid (outlet end, fig., 3, pt. 62, [0022]),
wherein the first and second flow sides are arranged axially opposite each other at axially oppositely positioned sides of the at least one filter bellows relative to the element axis of the filter element such that the element axis extends through both the first and second flow sides (as seen in fig. 3),
wherein radial, as used herein, is in a direction transverse to the element axis, and axial, as used herein, is a direction parallel to the element axis;
at least one seal arranged, relative to the element axis, circumferentially at least partially continuously at least in sections at the radial outer circumferential side of 
at least one seal support device arranged adjacent to the second flow side and projecting radially outwardly from a radial outer surface of at least one radially outer exterior side of the filter element (seal member, fig. 3, pt. 70, [0028]—this seal member 70 projects radially outwardly as seen in fig. 4)1, the at least one seal is arranged on the at least one seal support device and projecting axially outwardly away from the second flow side (the gasket material projects axially outwardly away from the second flow side 62 so that it can seal against the outlet shoulder 50, [0028]); 
wherein the at least one seal support device comprises
at least one seal-facing support surface facing the at least one seal (seen in the annotated version of fig. 4 below) and
further comprises at least one support surface facing away from the at least one seal (seen in the annotated version of fig. 4 below),
wherein the at least one support surface facing away from the at least one seal is arranged between and spaced axially apart from the first and second flow sides (as seen in the annotated version of fig. 4 below),
wherein the at least one seal-facing support surface facing the at least one seal and the at least one support surface facing away from the at least one seal are positioned at a slant to each other at least in sections thereof (as these two surfaces are slanted, as seen in fig. 4).”

    PNG
    media_image1.png
    1076
    1528
    media_image1.png
    Greyscale

Regarding claim 3, Finn teaches the limitations of the claim:
“The filter element according to claim 2, wherein 
the at least one support surface facing away from the at least one seal extends, at least in sections thereof, parallel or at a slant relative to at least one of the first and second flow sides of the at least one filter bellows (as seen in the annotated version of fig. 4 above).”
Regarding claim 4, Finn teaches the limitations of the claim:
“The filter element according to claim 2, wherein
the at least one support surface facing away from the at least one seal extends, at least in sections thereof, parallel or at a slant relative to the installation axis (as seen in the annotated version of fig. 3 above).”
Regarding claim 5, Finn teaches the limitations of the claim:
“The filter element according to claim 2, wherein
the at least one support surface facing away from the at least one seal extends, at least in sections thereof, parallel or at a slant relative to at least one of the first and second flow sides of the at least one filter bellows and extends (as seen in the annotated version of fig. 3 above).”  
Regarding claim 6, Finn teaches the limitations of the claim:
“The filter element according to claim 1, wherein
the least one seal support device comprises
at least one forward support surface, arranged forward relative to the installation direction and facing away from the at least one seal (the top surface of Finn’s support surface facing away from the at least one seal, as seen in the annotated version of fig. 4 below), and
further comprises at least one rearward support surface, arranged rearward relative to the installation direction and facing away from the at least one seal (the bottom surface of Finn’s support surface facing away from the at least one seal, as seen in the annotated version of fig. 4 below).”

    PNG
    media_image2.png
    1163
    1752
    media_image2.png
    Greyscale

Regarding claim 7, Finn teaches the limitations of the claim:
“The filter element according to claim 6, wherein
the at least one forward support surface and the at least one rearward support surface are positioned relative to each other at a slant at an angle of between approximately 10° and approximately 30° (as angle alpha seen in fig. 4 is between 30–80° which overlaps with the claimed range, fig. 4, [0025]).”
Regarding claim 8, Finn teaches the limitations of the claim:
“The filter element according to claim 6, wherein


Regarding claim 9, Finn teaches the limitations of the claim:
“The filter element according to claim 6, wherein



wherein the at least one forward support surface and the at least one rearward support surface are positioned relative to each other at a slant at an angle of between approximately 10° and approximately 30° (as angle alpha seen in fig. 4 is between 30–80° which overlaps with the claimed range, fig. 4, [0025]).”
Regarding claim 10, Finn teaches the limitations of the claim:
“The filter element according to claim 1, wherein
the at least one seal support device is a frame extending, relative to the element axis, at least partially circumferentially about the filter element (as the walls 56, 58, form a frame that surrounds the filter media 64, as seen in fig. 3).”
Regarding claim 11, Finn teaches the limitations of the claim:
“The filter element according to claim 10, wherein the frame is a filter element frame or a support frame of the filter element (the walls 56, 58 are a filter element frame because they support the filter media 64, [0022]).”

Regarding claim 12, Finn teaches the limitations of the claim:
“The filter element according to claim 1, wherein the at least one seal support device is connected to the at least one filter bellows so as to be separable from the at least one filter bellows (as the seal member 70, i.e., the flange holding the gasket material, is attached to the filter media 64, as seen in fig. 3).” 
Regarding claim 13, Finn teaches the limitations of the claim:
“The filter element according to claim 1, wherein
the at least one seal support device is connected to the at least one filter bellows so as to be separable from the at least one filter bellows only with destruction thereof (as the seal member 70, i.e., the flange holding the gasket material, is attached to the filter media 64 but could be removed from the filter media 64, as seen in fig. 3).”
Regarding claim 14, Finn teaches the limitations of the claim:
“An element frame (walls, fig. 3, pts. 56, 58, [0022]) of a filter element for a fluid (filter element, fig. 3, pt. 20, [0017]), the filter element configured to be installed in a filter housing (filter housing, fig. 5, pt. 18, [0024]) in an installation direction (the direction running perpendicular to longitudinal direction, fig. 5, pt. D, [0021]) extending parallel or coaxial to an installation axis (the installation axis is the axis that runs perpendicular to longitudinal direction D),
wherein the filter element2 comprises:
an element axis that is perpendicular or transverse to the installation axis (the axis of filter element 20 that runs in the same direction as longitudinal direction D);
a radial outer circumferential side radially arranged relative to the filter element axis (the circumference formed at the outlet edges, fig. 3, pt. 68, [0025]);
at least one filter bellows comprising at least one filter medium (filter media, fig. 3, pt. 64, [0023]),
wherein the at least one filter bellows comprises a first flow side (inlet end, fig. 3, pt. 60, [0022]) and a second side flow side (outlet end, fig., 3, pt. 62, [0022]) for fluid,
wherein the first and second flow sides are arranged axially opposite each other at axially oppositely positioned sides of the at least one filter bellows relative to the element axis of the filter element (as seen in fig. 3);
at least one seal arranged, relative to the element axis, circumferentially at least partially continuously at least in sections at the radial outer circumferential side of the filter element (gasket material, [0028]—the Examiner is interpreting Finn so that the seal member 70 is the structure that holds the gasket material while the gasket material itself performs the sealing function, fig. 3, [0028]);
wherein the element frame is configured to surround the at least one filter bellows comprising the at least one filter medium of the filter element at least partially circumferentially relative to the element axis of the filter element (as seen in fig. 3, pts. 56, 58 and 64),
wherein the element frame comprises at least one seal support device configured to support the at least one seal of the filter element (seal member, fig. 3, pt. 70, [0028]—this seal member 70 projects radially outwardly as seen in fig. 4)3.”

    PNG
    media_image1.png
    1076
    1528
    media_image1.png
    Greyscale

Regarding claim 24, Finn teaches the limitations of the claim:
“A filter for fluid (air intake system, fig. 1, pt. 10, [0016]), the filter comprising:
the filter element according to claim 1 (filter element, fig. 3, pt. 20, [0017]); 
at least one filter housing (filter housing, fig. 2, pt. 18, [0017]) comprising a housing body (the body of the filter housing 18),
wherein the housing body comprising an element receptacle (the receptacle represented by interior surface, fig. 5, pt. 46, [0020]) and
at least one openable installation opening configured to close off the element receptacle (the opening closed by cover, fig. 2, pt. 26, [0017]),
wherein the housing body further comprises
at least one inlet opening for fluid to be cleaned (inlet ports, fig. 5, pt. 32, [0018]) and
at least one outlet opening for cleaned fluid (outlet wall, fig. 5, pt. 40, [0019]);
wherein the filter element is inserted through the at least one installation opening in the installation direction extending parallel or coaxially to the installation axis of the filter housing (as seen in fig. 2),
wherein the filter element inserted in the element receptacle separates the at least one inlet opening from the at least one outlet opening (as the filter element 20 is provided between the inlet ports 32 and the outlet wall 40, as seen in fig. 2);
wherein the at least one openable installation opening is arranged in a transverse side of the housing body (the side of the housing 18 closed by cover 26, as seen in fig. 2),
wherein the transverse side is lateral relative to a housing axis of the filter housing (as seen in fig. 2);
wherein the at least one filter housing comprises
at least one sealing surface surrounding the housing axis at least partially circumferentially (outlet shoulder, fig. 6, pt. 50, [0021]),
wherein the at least one sealing surface surrounding the housing axis at least partially circumferentially is configured to contact the at least one seal of the filter element (as seen in fig. 6).”


Response to Arguments
35 U.S.C. 112(b) Rejections
The Examiner withdraws the 35 U.S.C. 112(b) rejections of claims 1, 14 and 24 in light of the amendments.  
Prior Art Rejections
The Examiner withdraws the 35 U.S.C. 102(a)(1) rejections over Ota in view of the amendments.
The Examiner has taken a different interpretation of Finn in view of the amendments, as seen above.  Therefore, the Applicant’s arguments with respect to this reference are moot.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 	As noted, the Examiner interprets Finn such that seal member 70 is a structure that holds the gasket material used to seal the filter element 20 to the housing 18.  However, Ota disclsoes a similar filter element 12 comprising a flanged portion 12a used to hold a seal portion 12b so that the filter element 12 can be sealed to a housing 14, 15.  Ota figs. 3–5, [0045[, [0048].  Therefore, it would have been obvious for Finn’s seal member 70 to comprise a flange (visualized as the structure 70 that surrounds outlet end 62) with the gasket material extending from the flange because this configuration is conventionally used in the art.  See also MPEP 2143(I)(B) (simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results).  
        	 With this modification, the portion of the flange facing the outlet end 62 would correspond to the “seal-facing support surface” while the portion of the flange that faces the inlet end 60 would correspond to the “support surface facing away from the at least one seal.”
        2 Note that these limitations do not patentably distinguish over the prior art because the “filter element” is not a positively recited element of the claim as claim 14 is directed to “An element frame” rather than the filter element itself.  MPEP 2115 (“A claim is only limited by positively recited elements”).
        3 	As noted, the Examiner interprets Finn such that seal member 70 is a structure that holds the gasket material used to seal the filter element 20 to the housing 18.  However, Ota disclsoes a similar filter element 12 comprising a flanged portion 12a used to hold a seal portion 12b so that the filter element 12 can be sealed to a housing 14, 15.  Ota figs. 3–5, [0045[, [0048].  Therefore, it would have been obvious for Finn’s seal member 70 to comprise a flange (visualized as the structure 70 that surrounds outlet end 62) with the gasket material extending from the flange because this configuration is conventionally used in the art.  See also MPEP 2143(I)(B) (simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results).  
        	 With this modification, the portion of the flange facing the outlet end 62 would correspond to the “seal-facing support surface” while the portion of the flange that faces the inlet end 60 would correspond to the “support surface facing away from the at least one seal.”